DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 11/15/2021. Claims 1-20 are pending in the case. Claim 1, 10, and 18 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7,  9-13,15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9621498 B2) in view of Worms (US 2012/0168493 A1) and Cheung (US 9390358 B1).

As to independent claim 1, Kim teaches a method comprising:
causing display of a media item within a graphical user interface (GUI) at a client device associated with a user profile (Fig. 4A media item associated with mobile device of a user is displayed), the graphical user interface including a set of graphical elements (Fig. 4A multiple graphical elements displayed within 151);

receiving a selection of a graphical element from among the set of graphical elements within the graphical user interface (element 410 selected by the user);
receiving an input that selects a point within the media item (Fig. 4C(b) drag input received via pointer 490); and
generating a presentation of the media item that includes a display of the matrix barcode at a position that corresponds with the point within the media item (“When the QR code is displayed at the initial position determined by one of the above-mentioned methods, if a user's touch-drag input to the QR code via a pointer 490 is detected from the touchscreen, the QR code arranged position on the image may be changed as shown in FIG. 4C (b)” Col. 18 lines 39-43;  Fig. 4(d) photographed image 440 to be displayed in a manner of being overlaid together with the created QR code 450;   In Fig. 13(c) image 1310 including QR code 1320 is displayed).
Kim does not appear to expressly teach generating a set of instructions to add a user identifier associated with the user profile to a list of user identifiers as anew user connection;
encoding a matrix barcode with the set of instructions to add the user identifier associated with the user profile to the list of user identifiers as a new user connection;
Worms teaches generating a set of instructions to add a user identifier associated with the user profile to a list of user connections based on the selection of the graphical element; and encoding a matrix barcode with the set of instructions to add the user identifier associated with the user profile to the list of user connections (“In FIG. 3 a further example is given wherein a person's personal matrix code has been scanned in, for example from a nametag or business add the scanned personality 301,302 as a friend (e.g. in Facebook), to send a message, or to poke (in the sense common on online communities and social networks, for instance), respectively.” Paragraph 0064).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise generating a reference to the media item based on the selection of the graphical element; encoding a matrix barcode with the reference to the media item. One would have been motivated to make such a combination to provide an improved method for broadened use of matrix codes (Worms paragraph 0006).
	Kim and Worms do not appear to expressly teach the display of the matrix barcode comprising a user identifier associated with a user of the client device.
	Cheung teaches the display of the matrix barcode comprising a user identifier associated with a user of the client device (“FIG. 3A shows an example code 302 and an example image 304 from which a personalized code is to be generated.  The code 302 is to be aligned with and superimposed on the image 304.” Col. 5 lines 56-59; Fig. 3-5; “The appearance of the code can be personalized based on an image selected by a user.  The image selected to personalize the code can depict any type of content” Col. 3 lines 39-41 this implies that the user may select an avatar or any type of content that identify the user).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim and Worms to comprise the display of the matrix barcode comprising a user identifier associated with a user of the client device. One would have been motivated to make such a combination to make a personalized code.

claim 2, Kim teaches the method of claim 1, Kim further teaches wherein the generating the presentation of the media item further comprises:
receiving an input that identifies the position within the media item (FIG. 4C is a diagram for one example of a process for changing a size/position of QR code in inserting side information in a photo).

As to dependent claim 3, Kim teaches the method of claim 1, Kim further teaches wherein the media item comprises image data (Fig. 4A-C photograph displayed).

As to dependent claim 4,    Kim teaches the method of claim 1, Kim further teaches wherein the method further comprises:
generating a message that includes the presentation of the media item; and distributing the message to one or more recipients (Fig. 5 shows sharing the photograph- for example, via Email, Facebook, messenger etc.).

As to dependent claim 6,    Kim teaches the method of claim 4, Kim further teaches wherein the distributing the message to one or more recipients includes adding the presentation of the media item to a media story that comprises a collection of media items associated with a user profile (Fig. 5(b), Col. 19 lines 1-8) the acquired image and QR code is uploaded to an upload service comprising a social network service (SNS), a blog service – Even though Kim does not explicitly teach adding the media item to a media story, one ordinary skill would understand that adding media item to user story or profile is a well unknown feature in social networking).

claim 7,    Kim teaches the method of claim 1, Kim does not appear to expressly teach wherein the reference to the media item includes a uniform resource locator (URL) address.
Alexander teaches wherein the reference to the media item includes a uniform resource locator (URL) address (Code for example QR code encoding the URL, paragraph 0032-0033).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise wherein the reference to the media item includes a uniform resource locator (URL) address. One would have been motivated to make such a combination for “providing information using a barcode and an electronic device thereof” Yang paragraph 0006.

As to dependent claim 9, Kim and Yang teach the method of claim 1, Kim and Yang do not appear to expressly teach wherein the encoding the matrix barcode with the reference to the media item includes:
generating the matrix barcode based on user profile data associated with the client device.
Cheung teaches wherein the encoding the matrix barcode with the reference to the media item includes:
generating the matrix barcode based on user profile data associated with the client device (Fig. 3A-3B show generating code 302 based on a profile image 304).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim, Worms and Cheung to comprise wherein the encoding the matrix barcode with the reference to the media item includes: generating the matrix barcode based on user profile data associated with the client 

Claims 10-13 and 15-16 reflect a system embodying the limitations of claims 1-4 and 6-7 therefore the claims are rejected under similar rationale.

Claims 18-20 reflect a non-transitory machine-readable storage medium embodying the limitations of claims 1-3 therefore the claims are rejected under similar rationale.

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Worms, Cheung, and Shi (US 2016/0359773 A1).

As to dependent claim 5,    Kim teaches the method of claim 4, Kim does not appear to expressly tach wherein the message includes an ephemeral message that comprises a display duration.
Shi teaches wherein the message includes an ephemeral message that comprises a display duration (“if the instant message is an ephemeral message, the user device will stop displaying the instant message after its ephemeral period has passed since receiving the user action” paragraph 0015 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim, Worms and Cheung to comprise wherein the message includes an ephemeral message that comprises a display duration. One would have been motivated to make such a combination to increase security and lower data storage costs.

Claim 14 reflects a system embodying the limitations of claim 5 therefore the claim is rejected under similar rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Worms, Cheung, and Alexander (US 8095534 B1).

As to dependent claim 8, Kim teaches the method of claim 1, Kim does not appear to expressly teach wherein the client device is a first client device associated with a first user profile, and the method further comprises:
causing display of the presentation of the media item that includes the display of the QR code at the first client device;
receiving a request that includes a scan of the matrix barcode from a second client device associated with a second user profile;
causing the second client device to perform the set of instructions to add the user identifier associated with the first user profile to the list of user connections associated with the second user profile access the media item based on the reference to the media item encoded within the matrix barcode in response to the request; and
causing display of the presentation of the media item at the second client device.
Alexander teaches wherein the client device is a first client device associated with a first user profile, and the method further comprises:
causing display of the presentation of the media item that includes the display of the QR code at the first client device (FIG. 24 depicts an example interaction in which a device, such as a device with browser 126 of FIG. 1 that can scan a QR code);

causing the second client device to perform the set of instructions to add the user identifier associated with the first user profile (contact information 587) to the list of user connections associated with the second user profile access the media item based on the reference to the media item encoded within the matrix barcode in response to the request (Where the page includes the "add contact" button, an input indicative of selection of such button can be received (574), and that button can then result in a request (575) for the resource referenced by the button); and
causing display of the presentation of the media item at the second client device (Fig 24 in 573, display content).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim and Alexander to comprise wherein the client device is a first client device associated with a first user profile, and the method further comprises: causing display of the presentation of the media item that includes the display of the QR code at the first client device; receiving a request that includes a scan of the matrix barcode from a second client device associated with a second user profile; causing the second client device to perform the set of instructions to add the user identifier associated with the first user profile to the list of user connections associated with the second user profile access the media item based on the reference to the media item encoded within the matrix barcode in response to the request; and causing display of the presentation of the media item at the second client device. One would have been motivated to make such a combination to improve information searching (Alexander Col. 1).

Claim 17 reflects a system embodying the limitations of claim 8 therefore the claim is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ amendments to claims 1, 10, and 18 have been fully considered. The 35 U.S.C. § 112(b) rejections of Claims 1-20 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171